 

--------------------------------------------------------------------------------


AMENDMENT
TO EMPLOYMENT AGREEMENT


THIS AMENDMENT is made effective as of May 7, 2007 (the “Amendment Effective
Date”), by and among Omega Healthcare Investors, Inc., a Maryland corporation
(the “Company”) and Daniel Booth (the “Executive”).


RECITALS:


The Company and the Executive are parties to an employment agreement effective
as of September 1, 2004 (the “Employment Agreement”); and


The parties wish to amend the Employment Agreement to extend the term of the
Employment Agreement, update the base salary payable to the Executive, and
remove the gross-up feature for payments made to the Executive that result in an
excise tax in connection with a change in control.


In consideration of the mutual promises herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Employment Agreement,
effective as of the date first set forth above, as follows:


1.  By deleting the first sentence of Section 2(a) and substituting therefor the
following:


“The Company shall pay the Executive base salary of $326,500 per annum, which
base salary will be subject to review effective as of January 1, 2008, and at
least annually thereafter by the Company for possible increases.


2.  By deleting the first sentence of Section 2(b) and substituting therefor the
following:


“The Executive shall be eligible for an annual bonus of up to 50% of the
Executive’s annual base salary (“Bonus”), which Bonus, if any, shall be payable
(i) promptly following the availability to the Company of the required data to
calculate the Bonus for the year for which the Bonus is earned (which data may
in the Company’s discretion include audited financial statements), and (ii) by
no later than March 15 of the year following the year for which the Bonus is
earned.”


3.  By deleting the year “2007” where it appears in Section 2(b) and
substituting therefor the year “2010.”


4.  By deleting in its entirety Section 2(e) and substituting therefor the
following:


“(e) Paid Time Off. The Executive shall be entitled to paid time off in
accordance with the terms of Company policy in effect at the Amendment Effective
Date.”


5.  By deleting in its entirety Section 3(a) and substituting therefor the
following:


“(a) Term. The term of this Agreement shall begin as of the Amendment Effective
Date. It shall continue through December 31, 2010, unless sooner terminated
pursuant to Section 3(b) hereof (the ‘Term’).”


6.  By deleting the last three sentences of Section 3(c)(i) and replacing
therefor the following:


“Such amount shall be paid in substantially equal annual installments not less
frequently than twice per month over a twelve (12) month period; provided,
however, if the Executive is a "specified employee" within the meaning of
Section 409A of the Internal Revenue Code, as amended (the “Code”), at the date
of his termination of employment then, to the extent required to avoid a tax
under Code Section 409A, payments which would otherwise have been made during
the first six (6) months after termination of employment shall be withheld and
paid to the Executive during the seventh month following the date of his
termination of employment. Notwithstanding the foregoing, if the total payments
to be paid to the Executive hereunder, along with any other payments to the
Executive, would result in the Executive being subject to the excise tax imposed
by Code Section 4999, the Company shall reduce the aggregate payments to the
largest amount which can be paid to the Executive without triggering the excise
tax, but only if and to the extent that such reduction would result in the
Executive retaining larger aggregate after-tax payments. The determination of
the excise tax and the aggregate after-tax payments to be received by the
Executive will be made by the Company. If payments are to be reduced, the
payments made latest in time will be reduced first.”


7.  By deleting the first sentence of Section 5(a) and substituting therefor the
following:


“The Executive agrees that during the Applicable Period, the Executive will not
(except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area either
directly or indirectly, on his own behalf, or in the service of or on behalf of
others, provide managerial services or management consulting services
substantially similar to those Executive provides for the Company to any
Competing Business.”


8.  By deleting in its entirety Section 5(b) and substituting therefor the
following:


“(b) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others solicit any individual or entity which is an actual or, to his knowledge,
actively sought prospective client of the Company or any of its Affiliates
(determined as of date of termination of employment) with whom he had material
contact while he was an Executive of the Company, for the purpose of offering
services substantially similar to those offered by the Company.”


9.  By deleting the first sentence of Section 5(c) and substituting therefor the
following:


“The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, solicit for employment with a Competing Business any person who is a
management level employee of the Company or an Affiliate with whom Executive had
contact during the last year of Executive’s employment with the Company.”


10.  By deleting the year “2007” where it appears in Section 5(f) and
substituting therefor the year “2010.”


11.  By deleting in its entirety Section 9(c) and substituting therefor the
following:


“(c) ‘Area’ means Alabama, Arizona, Arkansas, California, Colorado, Connecticut,
Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kentucky, Louisiana,
Massachusetts, Missouri, New Hampshire, North Carolina, Ohio, Pennsylvania,
Rhode Island, Tennessee, Texas, Utah, Vermont, Washington, and West Virginia.”


In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Amendment.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.


OMEGA HEALTHCARE INVESTORS, INC.:


By: _______________________________________


Print Name: ________________________________


Title: _____________________________________






DANIEL BOOTH:




__________________________________________
 

